Citation Nr: 1421967	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disability


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Friend


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which denied entitlement service connection for a left knee disability.  

This matter was initially before the Board in September 2011, at which time it was remanded for additional development.  The development requested in the prior remand - including the procurement of outstanding VA treatment records and a VA medical examination and corresponding etiological opinion - has since been accomplished.  Accordingly, appellate review may now proceed.

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned. A transcript of this hearing was prepared and associated with the claims file.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  This evidence has been considered in the following decision.

Additional evidence was forwarded to the Board after certification of this appeal. Specifically VA treatment records from January 2012 indicate the Veteran has knee arthralgia.  The record states "KNEE ARTHRALGIA-- on diclofenac 75 mg bid. Cont to have bilat anterior knee pain with activity."  This additional evidence is duplicative of evidence previously considered on appeal.  Previous VA treatment records indicate knee arthralgia.  VA treatment records from April 2010 state verbatim the same note as the January 2012 record of "KNEE ARTHRALGIA-- on diclofenac 75 mg bid. Cont to have bilat anterior knee pain with activity."  Accordingly, the additional VA treatment records do not require return to the AOJ for initial consideration or waiver from the Veteran.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a left knee disability due to service, including incidents of service.  Service medical records reveal that the Veteran received treatment for left knee complaints in service and was diagnosed as having chondromalacia symptoms of both knees, positive strain of the left knee, and ? chondromalacia.  A December 2009 report indicates that the Veteran mainly had patellofemoral chondromalacia.  In September 2011, the Board remanded the claim to obtain a medical opinion regarding the etiology of the Veteran's left knee disability.  In October 2011, the examiner, a nurse practitioner, diagnosed the Veteran as having osteoarthritis of the left knee.  The examiner opined that the Veteran's early age-related osteoarthritis, left knee, is less likely as not related to the Veteran's military service.  While the examiner in giving the opinion noted findings pertaining to the left knee in service, the rationale failed to address the Veteran's assertion of continuity of symptoms (i.e. pain) following service.  Additionally, the opinion failed to address the diagnosis of chondromalacia symptoms of both knees in service and the December 2009 diagnosis of patellofemoral chondromalacia after service.  The opinion only addresses a diagnosis of osteoarthritis.  The Board finds that in light of the foregoing, the rationale supporting the opinion given is not adequate for adjudication purposes.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination by an orthopedic physician for the purpose of determining the nature and etiology of the Veteran's left knee disabilities.  The claims file, to include a copy of this Remand, as well as the September 2011 remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all current diagnoses of the Veteran's left knee.  The examiner should specifically state whether the Veteran has osteoarthritis and/or chondromalacia of the left knee.  

For each diagnosed disability of the left knee, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that any currently diagnosed left knee disorder is related to the Veteran's military service, to include his in-service left knee complaints, treatment for chondromalacia and/or left knee strain, and/or his left knee injuries that occurred when he ran into a board in basic training and when he was hit in the knee while playing basketball.

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's left knee disorder and the continuity of symptomatology following service discharge.  The examiner should address the relationship, if any, of the diagnoses of chondromalacia both knees, and ? chondromalacia in service and the December 2009 diagnosis of patellofemoral chondromalacia.   The rationale for all opinions offered should be provided.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which takes into consideration all evidence since the December 2011 SSOC.  An appropriate period of time should be allowed for response. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



